113 F.3d 1242
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard MOORE and Leslee Moore, husband and wife,Plaintiffs-Appellants,v.Randy HOFFMAN, Defendant-Appellee.
No. 96-15526.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1997.*Decided May 14, 1997.

Before:  NORRIS, HALL, and TASHIMA, Circuit Judges.


1
ORDER**


2
We AFFIRM for the reasons set forth in the district court's opinion.  See Opinion of Guam District Court, Appellate Division, filed Mar. 6, 1996, at 5-6.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3